Title: From Benjamin Franklin to William Franklin, 19 March 1767
From: Franklin, Benjamin
To: Franklin, William


Dear Son
London, March 19. 1767
Dining to day with Mr. Potts, I hear that Letters go by this Night’s Post to Falmouth for the Chance of reaching the Packet. Therefore I write this Line just to say, that I receiv’d yesterday a Line from the Treasury acquainting me that Mr. Kollock is appointed upon my Recommendation to be Collector of Lewes. I shall be more particular in my next. Your affectionate Father
B Franklin
